Citation Nr: 1700878	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate compensable disability rating for degenerative joint disease of the right knee based on instability of the joint.

2.  Entitlement to an extraschedular rating in excess of 10 percent for functional impairment, other than limitation of range of motion, associated with service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1972 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim of entitlement to a schedular disability rating in excess of 10 percent for right knee degenerative joint disease.  Jurisdiction has since been transferred to the Winston-Salem RO.  

In December 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), who is no longer with the Board.  A transcript of the hearing has been associated with the claims folder.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. 
§ 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015). As the Veteran has stated that he does not want another hearing, the Board will adjudicate his claims.

In November 2015, based on outpatient treatment records, VA joint examinations and comments from clinicians during the course of the appeal, the Board developed and remanded the current claims to Agency of Original Jurisdiction (AOJ) for a new VA examination to determine whether a separate disability rating for right knee instability is warranted, and referral to the VA Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for functional impairment associated with the Veteran's right knee disorder.  This development having taken place, the Board finds there is sufficient evidence to adjudicate the claims.

FINDINGS OF FACT

1.  Throughout the period on appeal, there has been no probative evidence to show that the Veteran's degenerative joint disease of the right knee has been manifested by lateral instability or recurrent subluxation.

2.  The Veteran is employed as a fork-lift operator; his service-connected degenerative joint disease of the right knee results in an exceptional and unusual disability picture, where the schedular evaluation fails to capture his full limitation, which is productive of moderate interference with his occupational functioning.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating for degenerative joint disease of the right knee based on lateral instability or recurrent subluxation of the joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5060, 5257 (2015).

2.  Effective October 31, 2014,the criteria for an extraschedular disability rating of 20 percent and no higher, for functional impairment, other than limitation of range of motion, associated with service-connected degenerative joint disease of the right knee, were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003. 38 C.F.R. § 4.71a, DC 5003.

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Entitlement to a separate compensable disability rating for degenerative joint disease of the right knee based on instability of the joint.

In a November 2015 decision, the Board denied the Veteran's claim of entitlement to a schedular disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee, based on limitation of motion in the joint (flexion and extension) because the evidence failed to demonstrate that the criteria for a higher disability rating were met.  However, based on the Veteran's assertions during the period on appeal, as well as VA examination and clinical reports, the claims were remanded to determine whether a separate disability rating for instability of the right knee is warranted, and whether the criteria for an extraschedular disability rating in excess of 10 percent for functional impairment other than limitation of range of motion, is warranted. 

Under DC 5257, recurrent subluxation or lateral instability that is slight warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

A thorough review of the medical evidence of record, including outpatient treatment records and VA examinations in April 2009, June 2011 and October 2014, fails to reveal any period(s) during the pendency of this claim, in which the Veteran's service-connected right knee degenerative joint disease was manifested by lateral instability or recurrent subluxation.  Although, during the 2009 and 2011 VA examinations, he reported experiencing right knee instability, the clinical findings were negative for anterior, posterior or lateral instability.  Because of this inconsistency, the Veteran was afforded a new joints examination.

During the March 2016 VA joints examination, he said that he regularly used a cane, but had not been wearing a knee brace due to swelling of the right knee.  The examiner noted that, although he reported constant right knee pain and giving way with weekly flare-ups, the Veteran neither claimed, nor were their objective findings of, right knee lateral instability.  She said that, after further inquiry with the Veteran, she realized that he was not claiming instability, but was instead describing locking up of the right knee, which she said is simply a side effect of the progression of his already service-connected right knee osteoarthritis/degenerative joint disease.  She also said that a review of the treatment reports of record revealed no medical documentation of instability or recurrent subluxation.  The examiner thus opined that, although he had significant right knee degenerative changes and arthritis, it is less likely than not that the Veteran has instability or recurrent subluxation of his right knee.
Applying the pertinent legal criteria to the facts of this case, the Board concludes that entitlement to a separate compensable disability rating for degenerative joint disease of the right knee, based on instability of the joint under DC 5257, is not warranted at any time during the period on appeal.  As discussed, while the Veteran previously reported, during VA outpatient treatment and earlier VA examinations, that he experienced right knee instability, clarification during the March 2016 VA examination revealed that he was actually referring to locking up of the joint.

In this respect, in addition to DC 5257, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  

The remaining diagnostic codes relating to knee disabilities include DC 5256 (ankylosis), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic), 5262 (impairment of tibia and fibula) and 5263 (for genu recurvatum).  However, as there has been no probative evidence during the entirety of the appeal period of right knee ankylosis, semilunar cartilage removal or symptomatic, impairment of tibia and fibula, or genu recurvatum, these diagnostic codes are not applicable.  Moreover, despite the Veteran's reports of right knee "locking," because there is no evidence of record that he ever reported or was found to have dislocated, semilunar cartilage with episodes of effusion into the joint (during the April 2009 VA joints examination, he was noted to have a "small" right knee effusion, with no evidence of any further episodes), DC 5258 is not applicable.

The Board further observes that, following the March 2016 VA examination, the examiner opined that the Veteran had significant right knee degenerative changes, which she said is a progression of his service-connected right knee disability.  In this regard, although his range of motion in flexion was limited to 90 degrees (less than his range of motion during the October 2014 VA examination, where flexion was limited to 120 degrees), under DC 5260, the diagnostic code (along with DC 5003) under which he is currently rated for limitation of flexion, flexion limited to 90 degrees is noncompensable.  Thus, his current 10 percent disability rating, assigned under DC 5260, when his right knee flexion was limited to 45 degrees during his June 2011 VA examination, is the maximum rating warranted for his right knee degenerative joint disease.  

Accordingly, a separate compensable disability rating for degenerative joint disease of the right knee based on instability of the joint is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is also not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

Entitlement to an extraschedular rating in excess of 10 percent for functional impairment, other than limitation of range of motion, associated with service-connected degenerative joint disease of the right knee.

As noted above, under 38 C.F.R. § 4.45, the factors of joint disability reside in reductions of their normal excursion of movements in different planes; instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  During the October 2014 VA examination, the examiner concluded that, in addition to decreased range of motion, the Veteran's right knee disability resulted in limitations to sitting, standing and weight-bearing.  He specifically opined that it caused an inability to walk more than 50-75 feet at one time, walk more than one mile in an 8-hour day, sit/stand more than 15 minutes at one time, and sit/stand more than two hours in an 8-hour day.  Because these manifestations are not specifically considered in the schedular rating criteria under which the Veteran's right leg degenerative joint disease is rated, the Board remanded the claim for consideration of an extraschedular rating. 

During the March 2016 VA examination, the Veteran reported that, as a result of his right knee disability, standing was limited to 20 minutes, after which time, he would have to lean on a wall or his cane, and sitting more than a few hours caused his knee to ache.  He also said that he could walk no farther than 1/4 mile before he had to stop due to pain.  The VA examiner opined that his right knee degenerative joint disease would impair his ability to perform occupational tasks that involve heavy lifting greater than 30 pounds, standing longer than 20 minutes, sitting longer than two hours, walking greater than 1/4 mile, and any type of climbing stairs or ladders.

As noted above, the Veteran works as a forklift operator.  In April 2009, he told a VA examiner that he worked daily 12-hour shifts.  In her August 2016 administrative review, the VA Director of Compensation and Pension Service opined that, despite the findings of the VA examiner, functional loss due to instability of station, disturbance of motion and interference with sitting or standing are also considered under the regular rating criteria, as consideration of 38 C.F.R. 
§ 4.45(f) is applicable to all musculoskeletal disabilities rated on the basis of limitation of motion.  The Board disagrees.

Based on a review of the complete evidence of record, the Board finds that, in light of his documented occupational impairment, effective October 31, 2014, the day of his third VA examination, a 20 percent separate extraschedular disability rating for the Veteran's degenerative joint disease of the right knee, and no higher, is warranted.  In this respect, the Board has considered that his occupation as a forklift operator obviously requires him to sit in order to perform his job.  If he works daily 12-hour shifts, an inability to sit a total of no more than two-and-one-half hours, and more than 15 minutes at a time would obviously cause substantial occupational impairment, as it would require him to get up every 15 minutes.  Thus, as it is clear that the Veteran's right knee disability exhibits an exceptional disability picture of moderate interference with his employment as a forklift operator due to circumstances not contemplated in the schedular rating criteria, an additional 20 percent disability rating is warranted. 

The Board, however, finds that an extraschedular rating greater than 20 percent is not warranted.  A review of the schedular rating criteria for the knee and leg shows that a 30 percent disability rating requires severe or marked disability.  See, e.g., 
38 C.F.R. §4.71a  DC 5257 and 5262.  Here, given the nature of his occupation, the Board finds his right knee disorder has no greater than a moderate impact on his occupational functioning.  The Board does not, however, find it to be of greater severity as there has been no evidence presented to show that he is no longer able to work in that occupation.
Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala v. McDonald, 27 Vet. App. 447, 454 n.7 (2015); see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extraschedular rating.  Kuppamala at 457.  In light of the documented occupational impairment indicated by the evidence in this case, the Board finds that the 20 percent separate extraschedular rating assigned in this case is sufficient to accord justice under 38 C.F.R. § 3.321(b)(1).  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




							(ORDER ON NEXT PAGE)



ORDER

Entitlement to a separate compensable disability rating for degenerative joint disease of the right knee based on lateral instability or recurrent subluxation of the joint is denied.

An extraschedular rating of 20 percent for functional impairment, other than limitation of range of motion, associated with service-connected degenerative joint disease of the right knee is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


